           Case 7:08-cr-00723-KMK Document 21 Filed 05/18/19 Page 1 of 1

                              Adams & Commissiong LLP
                                      Attorneys at Law
65 BROADWAY SUITE 715                                                              MARTIN E. ADAMS
NEW YORK, NY 10006                                                          KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                                  ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                               WWW.AMCMLAW.COM


                                                                                  May 18, 2019


VIA ECF

Hon. Kenneth M. Karas
United States District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re: United States v. Samuel Israel, III, 08 Cr. 723 - Permission to file motion for
    reduction in sentence under seal

Dear Judge Karas:

I have been retained to represent Mr. Samuel Israel, III in connection with filing a motion
for reduction in sentence. The motion, as well as the exhibits, contain information
regarding his various medical diagnoses and treatments that should not be divulged to
the public. I request the Court's permission to file the motion under seal. A copy of all
original documents will be forwarded to the Court.


Respectfully Requested,


Karloff C. Commissiong, Esq.

cc: A.U.S.A. Sarah Krissoff (Via Electronic Mail)
